 1
 2
 3
 4
 5
 6
 7
 8
 9
                 IN THE UNITED STATES DISTRICT COURT

10
              FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
12                                       Case No. CV 19-8507 MRW
     LEON A. BROWN, IV,
13                                       JUDGMENT
                        Petitioner,
14
                v.
15
     UNITED STATES OF AMERICA,
16
                        Respondent.
17
18
19        IT IS ADJUDGED that the petition is denied and this action is
20   dismissed with prejudice.
21
22
23
     Dated: June 29, 2021
24
                                      _______________________________________
25                                    HON. MICHAEL R. WILNER
                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
